Case 6:20-cv-01017-EFM-KGG Document 1-1 Filed 01/22/20 Page 1 of 3
       Case 6:20-cv-01017-EFM-KGG Document 1-1 Filed 01/22/20 Page 2 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS
                                         AT WICHITA


JOHN A. JONES,                                        )
                                    Plaintiff,        )
v.                                                    )         Case No. ___________
                                                      )
RESCARE RESIDENTIAL SERVICES,                         )
                                                      )
                                    Defendant.        )



                                 DECLARATION OF DAWN WILSON

         Pursuant to 28 U.S.C. § 1746, Dawn Wilson declares as follows:

         1.       I am a citizen of the United States, over the age of 18, and competent to testify as

to the matters contained in this Declaration.

         2.       I have personal knowledge of the facts set forth in this Declaration, or I have

knowledge of such facts based upon corporate records I have reviewed. Such corporate records

are maintained in the regular course of business.

         3.       I am currently employed by Res-Care, Inc. as the Operations Human Resource

Manager over the location where Plaintiff worked. As such, I have a business reason to be familiar

with employee personnel records and the corporate structure relevant to Res-Care Kansas, Inc.

         4.       The correct name of the entity that employed Plaintiff is Res-Care Kansas, Inc. Res-

Care Kansas, Inc. is a wholly owned subsidiary of Res-Care, Inc.

         5.       Res-Care Kansas, Inc. is incorporated in Delaware and has its corporate

headquarters and principle place of business in Louisville, Kentucky. 1



         1
          Res-Care, Inc. is incorporated in Kentucky and has its corporate headquarters and principle place of business
in Louisville, Kentucky


                                                          1
     Case 6:20-cv-01017-EFM-KGG Document 1-1 Filed 01/22/20 Page 3 of 3




       6.     Plaintiff John Jones was employed by Res-Care Kansas, Inc. from February 05,

2018 until the termination of his employment on June 16, 2018.

       7.     When Plaintiff’s employment with Defendant ended on June 16, 2018 Plaintiff

earned $11 per hour as a full-time employee.

     PURSUANT TO 28 U.S.C. § 1746, I DECLARE UNDER PENALTY OF PERJURY
THAT THE FOREGOING IS TRUE AND CORRECT.

       Executed this _21 day of January, 2020.




                                                     Dawn Wilson




                                                 2
